Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 and 11/18/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 2019/0004325) in view of Kubota (US 2021/0031051).
Regarding claim 1, Connor discloses an intelligent virtual display device (see Fig 9), comprising a contact lens (see Fig 9; Para [0174]; display device may contain contact lens) and a wearable reflector, disposed corresponding to said micro display, receiving and reflecting images of said micro display (see Fig 9; Para [0235-0237]; eyewear reflects light received from light emitting member 8003), and including a controller, wherein said controller is connected with said micro display and sends out control signals to said micro display to control said micro display to generate said images (see Fig 9; Para [0837-0843]; device may include data control unit with wireless data receiver and transceiver).
Conner does not disclose wherein a contact lens includes a central area thereon and a micro display disposed outside said central area. Conner and Kubota are related because both disclose virtual display devices. 
Kubota discloses a virtual display device (see Fig 1) wherein a contact lens includes a central area thereon and a micro display disposed outside said central area.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Conner with wherein a contact lens includes a central area thereon and a micro display disposed outside said central area of Kubota for the purpose of improving the user experience of the virtual display device by allowing for a greater field of view. 
Regarding claim 5, Connor in view of Kubota disclose the intelligent virtual display device according to claim 1 (Kubota: see Fig 1), wherein said micro display is a micro light emitting diode (micro LED) display or a mini light emitting diode (mini LED) display (Kubota: Para [0016; 0065]; contact lens may have an array of micro-LED for a display).
Regarding claim 6, Connor in view of Kubota discloses the intelligent virtual display device according to claim 1 (Kubota: see Fig 1), wherein said controller further includes a wireless charging device, which is wirelessly connected with said micro display to provide wireless charging signals to said micro display and supply electric energy for operation of said micro display (Kubota: see Fig 1; Para [0065]; an RFID module is connected to an external device and provides wireless recharging and is electrically interconnected with the display).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 2019/0004325) in view of Kubota (US 2021/0031051) as applied to claim 1 above, and further in view of Hwang (US 2021/0333548).
Regarding claim 2, The intelligent virtual display device according to claim 1 (Connor: see Fig 31), wherein said wearable reflector includes a frame, further including a pair of rims and at least two temples, wherein said at least two temples are respectively disposed at two sides of said pair of rims (Connor: see Fig 31; Para [0258]; glasses include frame and a pair of rims with lens from which at least two temples are attached), and at least one reflecting mirror, disposed on said pair of rims of said frame and disposed corresponding to said micro display, and receiving and reflecting said images of said micro display (Connor: see Fig 10; Para [0274]; 8002 optical member is held by frame from which multiple optical members which may include mirrors are disposed on frame; optical members receive light/images from light-emitting member).
Connor in view of Kubota fails to teach wherein said controller is disposed on at least one of said temples. The modified Connor and Hwang are related because each teach virtual display devices. 
Hwang discloses a virtual display device (see Fig 3) wherein said controller is disposed on at least one of said temples (see Fig 3; Para [0164]; controller 200 on one of two temples)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Connor in view of Kubota with wherein said controller is disposed on at least one of said temples of Hwang for the purpose of improving user comfort through proper placement of electrical components
Regarding claim 3, Connor in view of Kubota and Hwang disclose the intelligent virtual display device according to claim 2 (Connor: see Fig 10), wherein said reflecting mirror is a curved-surface reflecting mirror (Connor: see Fig 10; Para [0835]; a reflective surface may comprise an array of curved mirrors).
Regarding claim 4, Connor in view of Kubota and Hwang disclose the intelligent virtual display device according to claim 2 (Connor: see Fig 10), wherein said reflecting mirror is a light splitter, an anti-blue ray lens, or a plastic lens (Connor: see Fig 10; Para [0952]; the distal transparent structure that acts as reflecting mirror maybe composed of a plastic lens).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 2019/0004325) in view of Kubota (US 2021/0031051) as applied to claim 1 above, and further in view of Maynard (US 2018/0316224).
Regarding claim 7, Connor in view of Kubota discloses the intelligent virtual display device according to claim 6 (Kubota: see Fig 1), wherein said micro display further includes a substrate (Kubota: see Fig 12; Para [0165]; a body is composed of a soft biocompatible polymer may comprise a PCB substrate); a receiver, disposed on said substrate (Kubota: see Fig 1; Para [0132]; wireless communication circuity and antenna used to receiver signals), wherein said receiver is connected with said wireless charging device and said controller (Kubota: see Fig 1; Para [0132]; PCB connects all components including wireless circuity, antenna, RFID module and controller), and configured to receive said wireless charging signals of said wireless charging device and said control signals generated by said controller (Kubota: see Fig 1; Para [0132]; antenna may receive wireless charging signals and control signals); an energy storage element, disposed on said substrate, wherein said energy storage element is connected with said rectifier, and configured to receive said wireless charging signals having been rectified and to convert said wireless charging signals having been rectified into electric energy for storage (Kubota: see Fig 1; Para [0065, 0077]; a solid state lithium ion battery is disposed on PCB and connected to other components; together with RFID module wireless energy is stored) a driver circuit, disposed on said substrate, wherein the driver circuit is connected with said energy storage element and said receiver, and configured to receive said electric energy and said control signals (Kubota: see Fig 1; Para [0095]; a processor is connected to PCB and is programmable and runs off battery); and a light-emitting diode array, connected with said driver circuit, wherein said driver circuit supplies said electric energy to said light-emitting diode array and controls said light-emitting diode array to emit light according to said control signals (Kubota: see Fig 1; Para [0065, 0095]; micro-LEDs connected to processor which is programmed to control LEDs).
Connor in view of Kubota does not disclose a rectifier, disposed on said substrate, wherein said rectifier is connected with said receiver, and configured to receive and rectifying said wireless charging signals. Conner in view of Kubota and Maynard are related because both disclose virtual display devices.
Maynard discloses a virtual display device (see Fig 2) comprising: a rectifier, disposed on said substrate, wherein said rectifier is connected with said receiver, and configured to receive and rectifying said wireless charging signals (see Fig 2; Para [0037]; electronic device may include rectifiers to configure AC power received from a receiver into DC power)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Connor in view of Kubota with a rectifier, disposed on said substrate, wherein said rectifier is connected with said receiver, and configured to receive and rectifying said wireless charging signals of Maynard for the purpose of improving the wireless charging capabilities so as to adequately power the device.
Regarding claim 8, Connor in view of Kubota and Maynard disclose the intelligent virtual display device according to claim 7 (Maynard: see Fig 2), wherein said energy storage element is an energy storage capacitor (Maynard: see Fig 2; Para [0026]; virtual display may comprise supercapacitors which may be used as energy storage device).
Regarding claim 9, Connor in view of Kubota and Maynard disclose the intelligent virtual display device according to claim 7 (Kubota: see Fig 1), wherein said micro display is a micro light emitting diode (micro LED) display or a mini light emitting diode (mini LED) display (Kubota: Para [0016; 0065]; contact lens may have an array of micro-LED for a display).
Regarding claim 10, Connor in view of Kubota and Maynard disclose the intelligent virtual display device according to claim 7 (Maynard: see Fig 2), wherein said controller further includes a signal transmission device, which is connected with said receiver of said micro display and transmits said control signals to said receiver of said micro display (Maynard: see Fig 2; Para [0026]; contact lens 110 may transmit and receive data from an external device; Connor disclose the controller).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldstein (US 2019/0041663) discloses a virtual display device with contact lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872